United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1426
                                   ___________

Mavis Ofori,                          *
                                      *
             Petitioner,              *
                                      * Petition for Review of
       v.                             * an Order of the
                                      * Board of Immigration Appeals.
John Ashcroft, Attorney General       *
of the United States of America,      * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                             Submitted: December 30, 2004
                                Filed: January 10, 2005
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.


      Mavis Ofori, a citizen of Ghana, petitions for review of an order of the Board
of Immigration Appeals (BIA), which affirmed without opinion an Immigration
Judge’s (IJ’s) denial of asylum, withholding of removal, and relief under the
Convention Against Torture (CAT).1 Ofori challenges the IJ’s adverse credibility


      1
       The IJ’s decision, therefore, constitutes the final agency determination for
purposes of judicial review. See Dominguez v. Ashcroft, 336 F.3d 678, 679 n.1 (8th
Cir. 2003); 8 C.F.R. § 1003.1(e)(4) (2004).
determination, and argues that her case was not appropriate for an affirmance without
opinion.

      Ofori’s argument regarding the BIA’s decision to affirm without opinion is
unreviewable. See Ngure v. Ashcroft, 367 F.3d 975, 981-88 (8th Cir. 2004) (decision
whether to employ affirmance-without-opinion procedure in particular case is
committed to agency discretion and not subject to judicial review).

       After careful review of the record, we conclude that the IJ’s decision on Ofori’s
asylum application is supported by substantial evidence on the record as a whole. See
Menendez-Donis v. Ashcroft, 360 F.3d 915, 917-19 (8th Cir. 2004) (standard of
review). The IJ discredited Ofori’s testimony about past persecution she suffered
because, among other things, some of her allegations were implausible and
unsupported by any documentary evidence. As the IJ’s credibility finding rested on
specific, cogent reasons for disbelief, we defer to the finding. See Nyama v.
Ashcroft, 357 F.3d 812, 816-17 (8th Cir. 2004) (per curiam) (deference standard);
Rucu-Roberti v. INS, 177 F.3d 669, 670 (8th Cir. 1999) (per curiam) (upholding
adverse credibility determination where alien’s allegations were implausible and alien
failed to present corroborating evidence). In addition, because Ofori failed to meet
the burden of proof on her asylum claim, her application for withholding of removal
necessarily fails as well, see Kratchmarov v. Heston, 172 F.3d 551, 555 (8th Cir.
1999) (withholding-of-removal standard is more difficult to meet than asylum
standard); and there is no basis in the record for relief under the CAT, see Ngure, 367
F.3d at 922-93 (discussing requirements for CAT relief).

      Accordingly, we deny the petition.
                     ______________________________




                                          -2-